Citation Nr: 1613519	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for status post-surgical scar of the left knee patella.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as secondary to service-connected knee disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, granted service connection for residual scar status post-surgical revision of the left knee patella at a noncompensable (0 percent) rating effective September 6, 2011; and denied service connection for degenerative disc disease of the lumbar spine.  

In February 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Houston, Texas.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The residual surgical scar of the left knee patella is manifested by pain and numbness; the scarring has not totaled an area greater of 465 square centimeters or more and it has not resulted in disabling effects.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for a painful scar of the left knee patella are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.25, 4.27, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the initially assigned ratings for the service-connected residual surgical scar of the left knee patella, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for residual surgical scar of the left knee patella was granted and an initial rating was assigned in the September 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, appropriate VCAA notice was mailed to the Veteran in May 2011. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in October 2011 to determine the nature and etiology of his left knee scar.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected status post-surgical left knee patella scar as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.   Moreover, neither the Veteran nor his representative has alleged that his disability have worsened in severity since the October 2011 VA examination.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II.  Initial Compensable Rating for Scarring of the Left Knee

A. Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

B.  Analysis

The Veteran contends that he is entitled to an initial compensable disability evaluation for his residual surgical scar of the left knee patella.  As outlined below, when resolving all reasonable doubt in favor of the Veteran, the evidence of record does suggest that a 10 percent disability evaluation is warranted when there is one that is unstable or painful.  
  
The record does not reflect that the Veteran has sought treatment for scarring of the left knee patella on an outpatient basis.  He was afforded a VA examination for his scarring in October 2011.  The Veteran reported experiencing pain in the knees, lower back, and hip constantly.  A physical examination revealed a linear scar on the left knee measured at 27.94 cm (centimeters) by 0.25 cm.  The scar was not painful on examination.  The examiner found no evidence of skin breakdown, inflammation, edema, keloid formation, disfigurement, limitation of motion, or limitation of function.  The examiner concluded that the scar is superficial without underlying tissue damage.  

At the February 2016 hearing, the Veteran testified that his scar is painful and numb.  The Veteran also reported that he is receiving knee injection from a private examiner and that he asks her to avoid pushing or touching on the scar area due to pain.  

Service connection for residual scar of the left knee patella was granted in a December 2011 rating decision, and a noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7805, effective September 6, 2011.  

Therefore, the issue presently before the Board is entitlement to a compensable disability evaluation for scarring of the left knee patella, as of September 6, 2011.  

Scars are rated at 38 C.F.R. § 4.118.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  Diagnostic Code 7801 applies to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is warranted for scars covering an area or areas of at least 6 square inches (39 square cm) but less than 12 square inches (77 square cm.).  A 20 percent rating is warranted for scars covering an area or areas of at least 12 square inches (77 square cm.) but less than 72 square inches (465 square cm.).  A 30 percent rating is warranted for scars covering an area or areas of at least 72 square inches (465 square cm.) but less than 144 square inches (929 square cm.).  A 40 percent rating is warranted for scars covering an area or areas of 144 square inches (929 square cm.) or greater.  

Note (1): A deep scar is one associated with underlying soft tissue damage. 

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  

Diagnostic 7802 apply to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck that are superficial and nonlinear.  A scar covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent rating.  

Note (1): A superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7804 applies to scar(s) that are unstable or painful.  A 10 percent rating is warranted when there are one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

None (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (effective as of October 23, 2008).  

The Board finds that the Veteran is entitled to an initial 10 percent disability evaluation for his scarring as of September 6, 2011- the date of receipt of his claim.  The Board notes that the October 2011 VA examination produced finding of a scar that is linear and superficial, and that is not painful or unstable on examination.  However, the Veteran did complain of pain in the knees to the October 2011 VA examiner.  At the February 2016 hearing, the Veteran continues to testify that his left knee scar is painful and that he asked his private physician to avoid touching the scar in the course of his knee treatment.  The Veteran is competent to testify to medical problems that are readily observable, such as pain, tenderness, and any abnormal sensation.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability evaluation for painful scarring is warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.  However, the preponderance of the evidence demonstrates that a disability evaluation in excess of 10 percent is not warranted. A 20 percent rating is warranted for three or four scars that are unstable or painful.  Id. The record does not reflect that the Veteran has three or four that are unstable or painful.
 
The evidence also suggests that Diagnostic Code 7805 is not for application, as the Veteran's scars have been deemed to have no disabling effects not considered by Diagnostic Codes 7801 to 7804.  See id.  

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  However, these other Diagnostic Codes are inapplicable to the instant claim as the scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  In addition, the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's left knee patella scar has been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's symptoms include a painful scar on the left knee patella.  Also, while they do adhere to underlying tissue, they result in no functional impairment.  A 10 percent disability evaluation is meant to compensate a Veteran for this symptomatology.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05.  In addition, a 20 percent disability evaluation is meant to compensate for a deep and nonlinear scar for areas at least 77 cm but less than 72 cm.  Id.  The rating schedule also allows for a higher disability evaluation upon a worsening of symptomatology.  See id.  Therefore, the rating criteria reasonably described the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that scarring of his left knee patella renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

The preponderance of the evidence supports an initial rating of 10 percent under Diagnostic Code 7804, but no more, for the residuals surgical scar to the left knee patella throughout the entire appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
     

ORDER

A 10 percent disability evaluation for painful scarring of the left knee patella, as of September 6, 2011, is granted subject to the laws and regulations governing monetary awards.


REMAND

The Veteran seeks entitlement to service connection for degenerative disc disease of the lumbar spine, secondary to his service-connected knee disabilities.  Service connection is in effect for: 

Acute and chronic recurrent subluxation/dislocation, left patella status post surgical, 20% from 04/07/1998, 100% from 09/22/2005 (38 cfr 4.30), 20% from 12/01/2005; right knee strain associated with acute and chronic recurrent subluxation/dislocation, left patella statuspost surgical revision, 10% from 05/13/2005; scar, left knee patella, status post surgicalrevision, 10% from 09/06/2011.

Post-service VA treatment records beginning in May 2005 revealed that the Veteran was treated for "exacerbation of the left knee pain with also bilateral hip and low back pain exacerbated by the patient's recent work at a car lot walking around in the car lot in the past five days."  A June 2005 showed that the Veteran was treated for bilateral knee pain.  The clinician found that the Veteran has chronic knee pain, locking, giving way, and frequent swelling.  A September 2005 private treatment 
record also revealed treatment for knee joint pain and back pain.  In December 2011, the Veteran continues to experience symptoms of knee pain and low back pain.  

In an October 2011 VA examination, the examiner confirmed a diagnosis of degenerative arthritis and joint irregularity of the lumbar spine.  The Veteran reported that the condition existed since 2004 due to an injury that occurred from "the way I walked for years because of the left knee."  The Veteran essentially reported having an abnormal gait and limitation of walking that caused his back injury.  The examiner opined that it is less likely than not that the Veteran's lumbar and cervical spine disease are a result of his bilateral knee arthritis.  The examiner explained that back muscle strain may develop but not arthritic changes in the spine.  

During the February 2016 Board hearing, the Veteran affirmed that he did not hurt his low back on active duty, but rather he developed secondary disabilities due to his knee disabilities.  The Veteran testified that his lumbar spine disability developed approximately ten years ago after his left knee replacement surgery.  The Veteran's spouse also testified that he developed back problems after service, within five to ten years of their marriage.  The Board finds that the Veteran and his spouse are competent to report on features of illness, developing back problems after service, and the continuity of such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As the Veteran raised the issue of secondary service connection in relation to his service-connected left knee disorder, and the October 2011 VA examiner did not offer an opinion regarding whether the Veteran's low back condition was caused or aggravated by the Veteran's service-connected left knee disability, remand for a new examination is necessary.  The Board notes that the October 2011 VA examiner found that the claimed low back disorder is less likely a result of his bilateral knee arthritis since he would develop muscle strain but not arthritic changes in the spine.  However, the Veteran reported to the October 2011 VA examiner that he injured his back as a result of knee condition which was not adequately addressed by the examiner.  Once the Secretary undertakes to provide an examination, the examination must be adequate.  Barr, supra.  Therefore, in light of these deficiencies, a new VA etiological opinion should be obtained on remand.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Finally, the record reflects there are may be outstanding treatment records.  At the February 2016 hearing, the Veteran reported that he is currently treated at the Beaumont VA Medical Center (VAMC) for his lumbar spine disability.  The Board notes that the Veteran's file contains no treatment records from the Beaumont VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Beaumont VAMC for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Beaumont VAMC all outstanding, pertinent records of evaluations and/or treatment of the Veteran's claimed disability.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After obtaining any outstanding records, send the claims file to an appropriate examiner for an opinion in regard to the Veteran's claimed lumbar spine disorder, right knee disorder, and right hip disorder.  The entire claims file, to include a complete copy of the remand, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and test should be conducted.  

The examiner is asked to furnish an opinion with respect to the following questions:

DDD of the Lumbar Spine 

a.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the lumbar spine disability was caused by the Veteran's service-connected knee disabilities?

b.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the lumbar spine disability was permanently worsened (aggravated)  beyond its normal progression by the Veteran's service-connected knee disabilities?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.   The examiner should assume as true that the Veteran developed an abnormal gait following his left knee replacement, and that he injured his lumbar spine as a result of his bilateral knee condition.  All examination findings, along with complete rationale for any conclusion opinion offered should be provided.

The reasons and bases for each opinion expressed should be fully explained, to include a discussion of the facts and medical principles involved, which may reasonably illuminate the medical analysis in the study of this case.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


